DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Response to Amendment
This action is responsive to the amendment and RCE dated 5/31/2022.  Claims 1-20 remain pending.  The previous 112 rejection has been withdrawn for claim 9.  However, new 112(b) rejections have been made.  This action is Non-Final.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01 (o). Correction of the following is required: the now claimed gap between the separation sleeve and union is not described in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 15, the recitations of “the end of the non-conductive separation sleeve” and “the end of the union” lack antecedent basis.  It is suggested the applicant clarify the location of the gap with respect to the separation sleeve and the union.  Possibly with the gap being radially between a smaller diameter portion of the union and the innermost radial surface of the separation sleeve.
Claims 2-8, 10-14, and 16-20 are rejected due to their dependency on claims 1, 9, and 15 above.
Claim 15 is further rejected as claim 15 recites that the separation sleeve has a surface defined by a first generally cylindrical section having a second diameter than is larger than “a first diameter”.  This limitation is unclear as there is no description of what structure the “first diameter” is part of.  In other words, the applicant recites a diameter of the sleeve that is larger than some unknown diameter that is a dimension not tied to any structure.  The metes and bounds of the claim cannot be ascertained as it is unclear what diameter the separation sleeve diameter is larger than.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claims 9-20, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Reck (U.S. 7,631,662) in view of Zitting (U.S. 10,208,875) and Craig (U.S. 2013/0187075).
Regarding claim 9, Reck discloses a valve assembly, comprising: a valve body (508) having a fluid passageway (left to right in fig. 5A) between a fitting end (the right end) and a union end (the left end) of the valve body; a valve member (509) located in said fluid passageway between said fitting end and said union end of said valve body, configured to open and close said fluid passageway (by rotation); a union (533), said union having a generally cylindrical outer surface and an external shoulder (at the right end); a nut (534) coupled to said union end of said valve body, said nut having an internal shoulder (at the left end); a sealing member (513) positioned between said union and said union end of said valve body.
Reck does not appear to disclose the union made from a first metallic material, the nut made from a second metallic material that is different than the first metallic material, or a non-conductive separation sleeve positioned between portions of said nut and said union preventing contact between surfaces of said nut and said union wherein the non-conductive separation sleeve has a surface defined by a first generally cylindrical section having a first diameter and a second generally cylindrical section having a second diameter that is larger than the first diameter, forming a single shoulder on the exterior surface of the non-conductive separation sleeve and a single shoulder on the interior surface of the non-conductive separation sleeve; a gap between the end of the non-conductive separation sleeve and the end of the union; and wherein the non-conductive separation sleeve does not contact the sealing member.
Zitting teaches it was known to have a union connection for plumbing with a nut (104) and union (102) with the union made from a first metallic material (copper or steel, see col. 2, ll. 40 and col. 3, ll. 48-51) and the nut made from a second metallic that is different than the first metallic material (brass, see col. 2, ll. 39-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reck by having the union be made of copper or steel and the nut be made of brass as taught by Zitting in order to have materials for the union and nut that are relatively inexpensive and well known in the plumbing field to be of suitable use for the transport of fluids and especially since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.  See MPEP2144.07.
Craig teaches it was known to have a non-conductive separation sleeve (14) located between a union (13) and a nut (122) to prevent contact between the two with the sleeve wherein the non-conductive separation sleeve has a surface defined by a first generally cylindrical section having a first diameter (the left portion in fig. 2, with the narrower diameter, at the end of the lead line for numeral 14) and a second generally cylindrical section having a second diameter that is larger than the first diameter (the larger diameter portion at the right end of 14 in fig. 2), forming a single shoulder (the shoulder portion of 14 that contacts 12 and forms a 90 degree angle) on the exterior surface of the non-conductive separation sleeve and a single shoulder on the interior surface (the internal shoulder portion of 14 that forms a 90 degree angle at the right end and contacts 13) of the non-conductive separation sleeve; a gap between the end of the non-conductive separation sleeve and the end of the union (as best understood, see the two areas of Detail A in the annotated figure below); and wherein the non-conductive separation sleeve does not contact the sealing member (notice in Craig that the sleeve 14 does not contact the seal 15 and similarly would not contact the similarly located seal 513 of Reck).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Reck by having a non-conductive separation sleeve between the union and nut with a gap between the ends of the sleeve and union and the sleeve not contacting the sealing member as taught by Craig in order to prevent accelerated corrosion and deterioration of the pipes/components and also prevent metal on metal contact between the union and nut that could lead to premature wear.

    PNG
    media_image1.png
    746
    846
    media_image1.png
    Greyscale

Regarding claim 10, Reck as modified further discloses wherein said external shoulder of said non-conductive separation sleeve contacts said internal shoulder of said nut, and said internal shoulder of said non-conductive separation sleeve contacts said external shoulder of said union (as taught above by Craig, see fig. 2 of Craig).
Regarding claim 11, Reck as modified further discloses wherein said valve body and said nut are made from a metallic material that includes brass (the nut made of brass as taught above by Zitting and see col. 9, ll. 38-44 of Reck disclosing brass for the valve).
Regarding claim 12, Reck as modified further discloses wherein the first metallic material includes steel (as taught above by Zitting in the rejection of claim 9).
Regarding claim 13, Reck as modified further discloses wherein the valve body is a unitary piece (see fig. 5a, unitary in at least that it forms a single entity).
Regarding claim 14, Reck as modified further discloses wherein the separation sleeve is a thermoplastic material (taught above by Craig, PA66, polyamide resin, see para. 8).
Regarding claim 15, Reck discloses a piping system with a dielectric valve, comprising: a unitary valve body (508) having a fluid passageway (left to right in fig. 5A) between a fitting end (the right end) and a union end (the left end) of the valve body; a valve member (509) located in said fluid passageway; a union (533); a nut (534) coupled to said union end of said valve body; a sealing member (513) positioned between said union and said union end of said valve body; and a pipe coupled to said fitting end and a pipe coupled to said union (not shown in fig. 5A but see fig. 9 showing pipes leading to and from valve 200, which is the same cold water valve as described in fig. 5A but has a valve in the drain line instead of a cap as shown in the embodiment of fig. 1, additionally and/or alternatively, the pipes necessarily coupled to the fitting and union ends in order for the valve to operate properly).
Reck does not appear to disclose the union made from a first metallic material, the nut made from a second metallic material that is different than the first metallic material, or a non-conductive separation sleeve positioned between the nut and union to prevent contact between the union and nut and having an upper section and lower section that are connected by a generally perpendicular section wherein the non-conductive separation sleeve has a surface defined by a first generally cylindrical section a second diameter that is larger than a first diameter, forming a single shoulder on the exterior surface of the non-conductive separation sleeve and a single shoulder on the interior surface of the non-conductive separation sleeve; a gap between the end of the non-conductive separation sleeve and the end of the union; and wherein the non-conductive separation sleeve does not contact the sealing member.
Zitting teaches it was known to have a union connection for plumbing with a nut (104) and union (102) with the union made from a first metallic material (copper or steel, see col. 2, ll. 40 and col. 3, ll. 48-51) and the nut made from a second metallic that is different than the first metallic material (brass, see col. 2, ll. 39-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reck by having the union be made of copper or steel and the nut be made of brass as taught by Zitting in order to have materials for the union and nut that are relatively inexpensive and well known in the plumbing field to be of suitable use for the transport of fluids and especially since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.  See MPEP2144.07.
Craig teaches it was known to have a non-conductive separation sleeve (14) located between a union (13) and a nut (122) to prevent contact between the two with the sleeve wherein the non-conductive separation sleeve has an upper section (the left portion in fig. 2, with the narrower diameter, at the end of the lead line for numeral 14) and a lower section (the larger diameter portion at the right end of 14 in fig. 2), connected by a generally perpendicular section (the shoulder portion of 14 that contacts 12 and forms a 90 degree angle) with the non-conducive separation sleeve having a surface defined by a first generally cylindrical section having a second diameter (the right, larger diameter portion) that is larger than a first diameter (for instance, the smaller diameter portion to the left); forming a single shoulder on the exterior surface (the shoulder portion of 14 that contacts 12 and forms a 90 degree angle) of the non-conductive separation sleeve and a single shoulder on the interior surface of the non-conductive separation sleeve (the internal shoulder portion of 14 that forms a 90 degree angle at the right end and contacts 13); a gap between the end of the non-conductive separation sleeve and the end of the union (as best understood, see the two areas of Detail A in the annotated figure above); and wherein the non-conductive separation sleeve does not contact the sealing member (notice in Craig that the sleeve 14 does not contact the seal 15 and similarly would not contact the similarly located seal 513 of Reck).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Reck by having a non-conductive separation sleeve between the union and nut with a gap between the ends of the sleeve and union and the sleeve not contacting the sealing member as taught by Craig in order to prevent accelerated corrosion and deterioration of the pipes/components and also prevent metal on metal contact between the union and nut that could lead to premature wear.
Regarding claim 16, Reck as modified further discloses wherein the separation sleeve is a thermoplastic material (taught above by Craig, PA66, polyamide resin, see para. 8).
Regarding claim 17, Reck as modified further discloses wherein the first metallic material includes steel (as taught above by Zitting in the rejection of claim 9).
Regarding claim 18, Reck as modified further discloses wherein the second metallic material includes brass (as taught above by Zitting in the rejection of claim 1).
Regarding claim 19, Reck as modified discloses the claimed invention but does not appear to explicitly disclose the pipe coupled to the union being made of steel.
Zitting further teaches it was known to have conduit be made of steel (see col. 3, ll. 48-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Reck by having the pipe coupled to the union be made of steel as taught by Zitting in order to have a material for the pipe that is relatively inexpensive and well known in the plumbing field to be of suitable use for the transport of fluids and especially since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.  See MPEP2144.07.
Regarding claim 20, Reck as modified discloses the claimed invention and further discloses the fitting end being a press fit fitting (see col. 9, ll. 44-51 describing the connections as being friction fit connections, which are synonymous with a press fit).

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reck in view of Erhardt (U.S. 8,375,991), Zitting, and Craig.
Reck discloses a valve assembly, comprising: a valve body (508) having a fluid passageway (left to right in fig. 5A) between a fitting end (the right end) and a union end (the left end) of the valve body; a drain path (toward 506) in said valve body between said fluid passageway and a drain port (506); a valve member (509) located at the intersection of said fluid passageway and said drain path in said valve body; wherein said valve member opens said fluid passageway between said fitting end and said union end of the valve body while closing said fluid passageway from said drain path when said valve member is in a first position (503, see fig. 5A and col. 4, ll. 17-21); wherein the valve member closes the fluid passageway between the fitting end and the union end of the valve body while opening the fluid passageway from the union end to the drain path when the valve member is in a (third) position (505, see fig. 5A and col. 4, ll. 25-27); a union (533) having an external shoulder (at the right end); a nut (534) coupled to said union end of said valve body, said nut having an internal shoulder (at the left end of the nut); and a sealing member (513) positioned between said union and said union end of said valve body.
Reck does not appear to disclose wherein said valve member closes said fluid passageway between said fitting end and said union end of the valve body while opening said fluid passageway from said fitting end to said drain path when said valve member is in a second position, the union made from a first metallic material, the nut made from a second metallic material that is different than the first metallic material, or a non-conductive separation sleeve positioned to prevent contact between the union and nut wherein the non-conductive separation sleeve has a surface defined by a first generally cylindrical section having a first diameter and a second generally cylindrical section having a second diameter that is larger than the first diameter, forming a single shoulder on the exterior surface of the non-conductive separation sleeve and a single shoulder on the interior surface of the non-conductive separation sleeve; a gap between the end of the non-conductive separation sleeve and the end of the union; and wherein the non-conductive separation sleeve does not contact the sealing member.
Erhardt teaches it was known to have a multi-way ball valve that can rotate to three different positions, one position letting fluid flow through the main line (fig. 7d), a second position having fluid flow from one of the main line ports to the third line (fig. 7c), and a third position having fluid flow from the other of the main line ports to the third line (fig. 7b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reck such that the valve can rotate to, in addition to the two disclosed positions allowing fluid flow through the main line, or from the union end to the drain, a third position that allows fluid flow from only the fitting end to the drain as taught by Erhardt (by having the ball valve be a T-ball vale as shown in figs. 7b-7d) in order to selectively allow draining from either end (from the incoming supply of water or from the tankless heater, see fig. 9) to the drain if needed or desired by the user.
Zitting teaches it was known to have a union connection for plumbing with a nut (104) and union (102) with the union made from a first metallic material (copper or steel, see col. 2, ll. 40 and col. 3, ll. 48-51) and the nut made from a second metallic that is different than the first metallic material (brass, see col. 2, ll. 39-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reck by having the union be made of copper or steel and the nut be made of brass as taught by Zitting in order to have materials for the union and nut that are relatively inexpensive and well known in the plumbing field to be of suitable use for the transport of fluids and especially since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art.  See MPEP2144.07.
Craig teaches it was known to have a non-conductive separation sleeve (14) located between a union (13) and a nut (122) to prevent contact between the two wherein the non-conductive separation sleeve has a surface defined by a first generally cylindrical section having a first diameter (the left portion in fig. 2, with the narrower diameter, at the end of the lead line for numeral 14) and a second generally cylindrical section having a second diameter that is larger than the first diameter (the larger diameter portion at the right end of 14 in fig. 2), forming a single shoulder  (the shoulder portion of 14 that contacts 12 and forms a 90 degree angle) on the exterior surface of the non-conductive separation sleeve and a single shoulder on the interior surface (the internal shoulder portion of 14 that forms a 90 degree angle at the right end and contacts 13) of the non-conductive separation sleeve; a gap between the end of the non-conductive separation sleeve and the end of the union (as best understood, see the two areas of Detail A in the annotated figure above); and wherein the non-conductive separation sleeve does not contact the sealing member (notice in Craig that the sleeve 14 does not contact the seal 15 and similarly would not contact the similarly located seal 513 of Reck).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reck by having a non-conductive separation sleeve between the union and nut with a gap between the ends of the sleeve and union and the sleeve not contacting the sealing member as taught by Craig in order to prevent accelerated corrosion and deterioration of the pipes/components and also prevent metal on metal contact between the union and nut that could lead to premature wear.
Regarding claim 2, Reck as modified discloses the claimed invention and further discloses the nut and valve body being made of the same second metallic material (the nut made of brass as taught above by Zitting and see col. 9, ll. 38-44 of Reck disclosing brass for the valve).
Regarding claim 3, Reck as modified further discloses wherein the second metallic material includes brass (as taught above by Zitting in the rejection of claim 1).
Regarding claim 4, Reck as modified further discloses wherein the first metallic material includes steel (as taught above by Zitting in the rejection of claim 1).
Regarding claim 5, Reck as modified further discloses wherein the valve member is a T-ball valve (as taught above by Erhardt in the rejection of claim 1).
Regarding claim 6, Reck as modified discloses the claimed invention but the embodiment of Figure 5A does not appear to disclose the drain port including a removable cap.
However, the embodiment of Figure 1 of Reck shows a removable cap (114) on the drain port (108).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Reck (the Figure 5A embodiment) by having a removable cap on the drain port as taught by Figure 1 of Reck (either in addition to or in place of the drain valve shown in Figure 5A) in order to close off the drain port and prevent fluid discharge when the drain port is not desired to be used. 
Regarding claim 7, Reck as modified further discloses wherein the valve body is a unitary piece (see fig. 5a, unitary in at least that it forms a single entity).
Regarding claim 8, Reck as modified further discloses wherein said non-conductive separation sleeve (as taught by Craig, element 14) includes a first generally cylindrical portion with a first diameter (the left portion in fig. 2 with the narrower diameter, at the end of the lead line for numeral 14), a second generally cylindrical portion with a larger second diameter (the larger diameter portion at the right end of 14 in fig. 2), an external shoulder (the shoulder portion of 14 that contacts 12 and forms a 90 degree angle), and an internal shoulder (the internal shoulder portion of 14 that forms a 90 degree angle at the right end and contacts 13).

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
The applicant argues that Reck does not disclose the now recited features of a gap between the end of the non-conductive separation sleeve and the end of the union with the non-conducive separation sleeve not contacting the sealing member.  The examiner respectfully disagrees as Craig teaches a gap between the separation sleeve and end of the union as shown in the annotated figure above and Detail A.  Further, the sleeve does not contact the sealing member as the sleeve does not contact seal 15 in Craig and similarly would not contact 513 in Reck.
For at least these reasons, applicant’s arguments have not been found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753